Exhibit 21 Subsidiaries of the Company as of December 31, 2011 Centerline Holding Company, a Delaware statutory trust Centerline Capital Group Inc., a Delaware corporation Subsidiaries of Centerline Holding Company Centerline Sponsor 2007-1 Securitization LLC, a Delaware limited liability company Subsidiaries of Centerline Capital Group Inc. Centerline Financial Holdings LLC, a Delaware limited liability company Centerline Mortgage Capital Inc., a Delaware corporation Subsidiary of Centerline Capital Company LLC Centerline Affordable Housing Advisors LLC, a Delaware limited liability company Subsidiary of Centerline Financial Holdings LLC Centerline Financial LLC, a Delaware limited liability company
